Citation Nr: 1126867	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  10-11 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to January 1959.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Paul, Minnesota, which denied the Veteran's claim of entitlement to service connection for bilateral hearing loss and determined that sufficient new and material evidence had not been received to allow reopening of the Veteran's previously denied claim of service connection for tinnitus.  In a subsequent January 2009 Statement of the Case ("SOC"), the RO determined that new and material evidence had been received, and reopened the Veteran's claim.  However, despite any determination reached by the RO, the Board must conduct an independent review of the evidence to determine whether new and material evidence has been received in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In May 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The record reflects that the appellant has submitted additional evidence to the Board in conjunction with this case, accompanied by a waiver of initial review of the evidence by the Agency of Original Jurisdiction in accordance with 38 C.F.R. 
§ 20.1304 (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).
FINDINGS OF FACT

1.  An unappealed February 2003 rating decision denied the Veteran's claim of entitlement to service connection for tinnitus based on a finding that there was no evidence that the disorder occurred in, or was caused by, service.

2.  The evidence received since the February 2003 rating decision is neither cumulative, nor redundant, and raises a reasonable possibility of substantiating the service connection claim.

3.  The most probative evidence of record establishes that the Veteran's current tinnitus is not causally related to a disease, injury or event in service.

4.  The most medical evidence of record establishes that the Veteran's current bilateral hearing loss is not causally related to a disease, injury or event in service, and there is no evidence that bilateral sensorineural hearing loss was shown to a compensable degree within one year of separation from active duty service.


CONCLUSIONS OF LAW

1.  The February 2003 rating decision that denied service connection for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1100 (2010).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for tinnitus has been received; accordingly, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

3.  The Veteran's current tinnitus was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

4.  The Veteran's current bilateral hearing loss was neither incurred in, nor aggravated by, active duty service, and sensorineural hearing loss may not be presumed to be.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309(a), 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability and effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, as well as the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, that the Secretary of VA ("Secretary") look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  As the issue of whether new and material evidence has been received has been resolved in the Veteran's favor, any error in notice required by Kent is harmless error.    

Nonetheless, in this case, VA essentially satisfied the notification requirements of the VCAA by means of a letter dated June 2009.  The RO informed the appellant of the types of evidence needed in order to substantiate his claims of entitlement to service connection, the division of responsibility between the appellant and VA for obtaining the required evidence, and requested that the appellant provide any information or evidence in his possession that pertained to such claims.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The letter also satisfied Dingess/Hartman and informed the Veteran of how VA determines the disability rating and effective date elements of a claim.  Additionally, the letter notified the Veteran of the criteria pertaining to what constitutes new and material evidence, as well as the specific reason(s) for the previous denial.

      b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims file contains the Veteran's service treatment records, post-service private treatment records, a statement from a private practitioner in support of his claim, and VA examination reports dated August 2009 (including an examination addendum dated February 2011) and January 2003.  Additionally, the claims file contains the Veteran's personal statements in support of his claims.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claims that have not already been obtained and associated with the record.  

With regard to the most recent August 2009 examination report, Board observes that the VA examiner reviewed the pertinent evidence of record, elicited from the Veteran his history of hearing disorder symptomatology and treatment, performed a comprehensive audiological evaluation, and provided the results of his analysis, along with clear and concise reasons and bases for his opinion that neither the Veteran's bilateral hearing loss disorder, nor his tinnitus were related to active duty service.  For these reasons, the Board concludes that the examination report in this case is adequate upon which to base a decision.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above, finds that the development of the claims has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claims.  Accordingly, the Board will proceed to a decision on the merits.

II.  Applicable laws and regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Additionally, service connection for organic diseases of the nervous system, such as sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association ("ASA").  Since November 1, 1967, those standards have been set by the International Standards Organization ("ISO")-American National Standards Institute ("ANSI").  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.

The Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures pure tone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley at 158.

III.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for tinnitus.

As noted above, in the February 2003 rating decision, the RO denied the Veteran's claim of entitlement to service connection for tinnitus on the basis that there was no evidence that the disorder occurred in, or was caused by active service.  At that time, the RO considered the Veteran's service treatment records, which revealed no complaints of, treatment for, or a diagnosis of tinnitus during service, as well as a January 2003 VA examination report, in which the VA examiner opined that, given the normal audiometric findings at service separation and the onset of tinnitus about 25 years after service, it was not likely that his current tinnitus was related to military service.  The RO also considered the Veteran's personal statements in support of his claim.  Following the issuance of a March 2003 letter to the Veteran, which notified him of the rating decision and his rights to appeal, a notice of disagreement was not received by the RO within the one-year appeal period.  Accordingly, the February 2003 rating decision became final and is not subject to revision except upon the receipt of new and material evidence.  38 U.S.C.A. § 5108, 7104; 38 C.F.R. § 3.156.  As such, the issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's claim of entitlement to service connection for tinnitus.  

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  "New" evidence means evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

In June 2009, the Veteran applied to have his previously-denied service connection claim reopened.  In an August 2009 rating decision, the RO determined that new and material evidence had not been received sufficient to reopen the Veteran's claim, and denied the claim.  As noted above, however, in a January 2010 SOC, the RO determined that new and material evidence had in fact been received, and subsequently reopened the Veteran's claim.

A review of the claims folder shows that the new evidence submitted since the February 2003 rating decision consists of an August 2009 VA examination report, along with a February 2011 examination addendum, a 2010 statement from a private senior hearing aid specialist, who appears to have linked the Veteran's claimed disorder with service, as well as the Veteran's statements and hearing testimony in support of his claim.  The Board concludes that the 2010 private hearing aid specialist statement is new and material evidence that satisfies the low threshold requirement for new and material evidence to reopen the previously disallowed claim, as it appears to relate the Veteran's tinnitus to inservice noise exposure.  The claim is thus reopened.  


IV.  Evidentiary analysis

The Veteran contends that his current bilateral hearing loss and tinnitus (diagnosed per his reported history) are the result of acoustic trauma during active duty service.  Specifically, he avers that he suffered noise from aircraft while serving on a flight line for three years, and also worked as a radio/radar operator, both without the benefit of hearing protection.  See Board hearing transcript, May 2011.

As an initial matter, the Board notes that the Veteran's Form DD 214 confirms his service occupational specialty was that of an aircraft radio repairman.  However, there are no records evidencing service on a flight line or any other circumstance of service that would entail acoustic trauma.  Service treatment records show that, at the time of the Veteran's August 1954 service enlistment examination, he was found to having normal hearing bilaterally, based on the whispered voice test, which revealed hearing acuity of 15/15; audiometric findings were not reported.  Subsequent treatment reports, however, are negative for complaints of, treatment for, or diagnosis of a hearing loss disorder or tinnitus while on active duty.  During his December 1958 service separation examination, puretone thresholds (converted to ISO-ANSI standards) were measured as follows:



    HERTZ




500
1000
2000
3000
4000
RIGHT
30
25
25
--
20
LEFT
30
25
25
--
20

The results show that the criteria for hearing loss as described under 38 C.F.R. 
§ 3.385 were not met for either ear, as the auditory threshold did not reach a level of 40 decibels or greater for any of the frequencies, or 26 decibels or greater for at least three frequencies.  

Review of the evidence of record shows that the Veteran did not seek treatment for hearing loss or tinnitus until 2002, when he applied for service connection for tinnitus.  At that time, an October 2002 VA Medical Center ("VAMC") audiology evaluation revealed puretone thresholds as follows:



    HERTZ




500
1000
2000
3000
4000
RIGHT
10
15
5
45
65
LEFT
15
15
5
30
50

The results revealed a moderate to severe sensorineural hearing loss in the right ear with normal speech recognition, and a mild to severe sensorineural hearing loss in the left hear with normal speech recognition.  At that time, while the examiner did not recommend the use of hearing aids due to normal hearing through 2000 hertz bilaterally, for VA purposes, the results revealed impaired hearing bilaterally, as the auditory thresholds reached 40 decibels or greater in at least one frequency bilaterally.  Additionally, while the examination report shows that the Veteran reported bilateral, constant tinnitus, it does not appear that the examining audiologist actually diagnosed him as having tinnitus. 

In January 2003, the Veteran was afforded a VA compensation and pension audiology examination pursuant to his claim of entitlement to service connection for tinnitus, which revealed puretone thresholds as follows:

 

    HERTZ




500
1000
2000
3000
4000
RIGHT
15
25
15
50
60
LEFT
20
15
10
35
45

On his speech recognition ability test, the Veteran scored 86 percent for the right ear and 90 percent for the left ear.  The diagnosis was moderate to severe sensorineural hearing loss hearing loss in the right ear, and mild to moderate sensorineural hearing loss in the left ear.  Again, because the auditory thresholds reached 40 decibels or greater in at least one frequency bilaterally, a hearing loss disability for VA purposes was met bilaterally.  However, the VA examiner opined that, given the normal audiometric findings at service separation, as well as the apparent onset of tinnitus about 25 years after service (according to the Veteran's report), it was not likely that his current tinnitus was related to military service.  An opinion regarding the Veteran's bilateral hearing loss was not rendered, as the Veteran did not apply for service connection for a hearing loss disability at that time.  

Review of the August 2009 examination report shows that the VA examiner reviewed the claims folder, including the Veteran's service treatment reports and 2003 VA examination report.  He also noted that the Veteran reported that he did not began to experience tinnitus until approximately 20-25 years earlier.  Upon examination, puretone thresholds were measured as follows:




    HERTZ




500
1000
2000
3000
4000
RIGHT
25
30
30
65
70
LEFT
30
25
25
45
55

On his speech recognition ability test, the Veteran scored 90 percent for the right ear and 94 percent for the left ear.  The VA examiner diagnosed him with bilateral sensorineural hearing loss and opined that, given the results of the Veteran's service separation audiogram showed normal hearing bilaterally with no evidence of a significant shift in thresholds from induction to discharge, it was less likely than not that his hearing loss was a result of military noise exposure.  He further opined that the Veteran's tinnitus per history was less likely than not caused by, or a result of, military noise exposure.

In a February 2011 examination addendum, another VA examiner reviewed the claims folder, including the 2009 examination report, and provided an additional rationale for the 2009 examination's opinion.  In finding that the Veteran's current bilateral hearing loss had neither been caused, nor aggravated by, military service, the examiner quoted a study from the Institute of Medicine, which found that evidence from laboratory studies in humans and animals revealed that the most pronounced effects of a given noise exposure on puretone thresholds were measurable immediately following the exposure, with the length of recovery (whether partial or complete) related to the level, duration and type of noise exposure.  The study concluded that most recovery to stable hearing thresholds occurs within 30 days.  The examiner also noted that, per the same study, current science indicates that the "understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely."  He further observed that this report concluded that "individuals with previous noise-induced hearing loss are neither more nor less susceptible to subsequent noise-induced hearing loss than individuals without such pre-existing hearing loss."  The examiner therefore concluded that, based on the audiometric test results during his service separation examination, which showed that the Veteran had normal hearing at service separation, there was no evidence that his hearing had been damaged by noise exposure during service.  He added that any worsening of his hearing from the time of discharge to the present time was due to noise exposure after service.  He therefore concluded that the Veteran's hearing loss diagnosed during the August 2009 VA examination was neither caused by, nor aggravated by, active duty service.  

Also of record is a private audiometry examination, dated August 2010 and received in June 2011, which revealed puretone thresholds as follows:



    HERTZ




500
1000
2000
3000
4000
RIGHT
20
25
30
--
80
LEFT
25
20
25
--
65

While the actual analysis of this test is not of record, the results clearly indicate some hearing loss in both the left and right ears.  On the face of the examination report, the examiner, a senior hearing aid specialist, wrote the following brief statement:  "Brain sends out ringing signal after exposure to loud noise.  Loss caused by severe noise exposure."


V.  Conclusion

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify.").

Based on a review of the complete claims folder, the Board concludes that the preponderance of the evidence of record is against granting the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  

With regard to the Veteran's claim of entitlement to service connection for bilateral hearing loss, the Board has considered whether service connection is warranted either on a direct or presumptive basis for such disease.  

In this case, as noted above, the VA examiner's August 2009 opinion that the Veteran's bilateral hearing loss and tinnitus were not related to acoustic trauma during service was based on a thorough review of the Veteran's service treatment reports, which were found to be negative for evidence of a hearing loss during active duty service.  The examiner specifically noted that the Veteran's service separation audiometric testing results showed that his hearing was within normal limits and without evidence of a significant shift in thresholds from service induction to discharge.  In addition, the clinician who provided the February 2011 addendum, in which he also opined that the Veteran's bilateral hearing loss was not related to service, provided results from an Institute of Medicine study to support his conclusion, explaining that, as the Veteran's hearing was found to be normal upon discharge, without any evidence of hearing damage due to military noise exposure, any worsening of his hearing from the time of discharge to the present would be the result of noise exposure between service separation to the present.  

The Board agrees, and assigns great weight to the opinions of the VA examiners because they not only considered the audiometric findings both at service enlistment and separation, but also considered the Veteran's personal statements, including his assertion of having been exposed to acoustic trauma during service.

With regard to the 2010 audiology report from the private senior hearing aid specialist, in which she wrote that the Veteran's "loss" was caused by severe noise exposure, the Board notes that whether a health care provider provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  In addition, the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In this case, the Board concludes that the statement of the senior hearing aid specialist is not probative, as there is no evidence that this examiner reviewed the Veteran's service treatment records, which as discussed, reveal no complaints of hearing loss problems during service or at service separation.  Furthermore, as the examiner failed to provide any diagnosis on her examination report, her brief statement fails to note whether the "loss" she references as being the result of severe noise exposure is a sensorineural hearing loss disorder or tinnitus.  Significantly, the Board also notes that, while the Court has held that professional medical opinions must be considered, the Board is not bound to accept the opinions of medical providers whose diagnoses or opinions are based on a medical history provided by a veteran.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (the mere transcription of a claimant's statements regarding medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional).  As such, and without any evidence to support her conclusion, the Board finds the opinion of the private examiner, which appears to based primarily on the history as provided by the Veteran, to be of no probative value.

With regard to whether service connection is warranted for bilateral sensorineural hearing loss on a presumptive basis, the Board notes that, despite the Veteran's current claim of having experienced a hearing loss disorder during service, there are no audiometric readings suggesting that sensorineural hearing loss had manifested to a compensable degree within one year of service separation.  Accordingly, service connection on a presumptive basis for bilateral sensorineural hearing loss is not warranted.  

With regard to the Veteran's claim of entitlement to service connection for tinnitus, the Board has not only considered the opinions August 2009 and February 2011 VA examiners, but also the opinion of the January 2003 VA examiner.  As discussed above, after reviewing the Veteran's service treatment records and performing an audiometric evaluation, the January 2003 examiner concluded that, given the Veteran's normal audiometric findings at service separation and his report of the onset of tinnitus about 25 years after service, it was not likely that his current tinnitus was related to military service. 

In this respect, the Board notes that the Court has held that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service, which resulted in a chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The fact that the clinical evidence shows that the Veteran did not complain of any hearing loss disorders (either sensorineural hearing loss or tinnitus) until approximately 1982 is evidence that significantly weighs against both his claim of entitlement to service connection for bilateral hearing loss on a direct basis, as well as his claim of entitlement to service connection for tinnitus.  

In addition to the medical evidence of record, the Board has also considered the Veteran's personal assertions concerning the etiology of his current bilateral hearing loss and tinnitus.  In this respect, the Board notes that the Court has held that the Veteran, as a layperson, is certainly competent to report that which he experiences with his senses, such as hearing problems.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, his statements are entitled to some probative weight.  

However, although the Veteran is competent to report his symptoms, he is not necessarily competent to attribute those symptoms to a specific underlying disease or injury, such as alleged acoustic trauma during service.  See McManaway v. West, 13 Vet. App. 60, 66 (1999) (holding that, where there is assertion of continuity of symptomatology since service, medical evidence is required to establish "a nexus between the continuous symptomatology and the current claimed condition"), vacated on other grounds sub nom.  McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488 (1997).  In this case, even if the Board were to concede that the Veteran experienced acoustic trauma during his military service, several competent VA examiners, after reviewing the complete evidence of record and considering the Veteran's reports concerning his history, concluded that his current bilateral hearing loss and tinnitus are not related to service, to include as a result of acoustic trauma.  The Board finds these opinions to be the most probative evidence of record as to the relationship between the Veteran's current disabilities and service, and ultimately outweighs the Veteran's reports of a continuity of symptomatology since service, made pursuant to a claim of entitlement to VA benefits.  

Finally, the Board has also considered the internet articles and other treatise information submitted by the Veteran.  In this regard, the Board notes that treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  In addition, the Court has held that a medical article or treatise can provide support to a claim, but that it must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships.  Sacks v. West, 11 Vet. App. 314, 316-17 (1998); see Wallin v. West, 11 Vet. App. 509, 514 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus); see also Mattern v. West, 12 Vet. App. 222, 228 (1999).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In this case, while the articles submitted by the Veteran discuss the various possible causes of hearing loss and tinnitus, the Board finds the treatise evidence in this instance to be so general and speculative in nature as to not constitute competent, probative evidence.

Accordingly, the Board concludes that the preponderance of the evidence does not support the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  In arriving at the decision to deny the claims, the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated in 
38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See generally Gilbert, supra; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

ORDER

New and material evidence having been received sufficient to reopen the claim of entitlement to service connection for tinnitus, the appeal is granted to this extent only.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for bilateral hearing loss is denied.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


